Title: To Benjamin Franklin from D[avid Williams], [between 16 and 31 August 1775]
From: Williams, David
To: Franklin, Benjamin


My dear friend
[Between August 16 and 31, 1775]
As some relief to you in your present circumstances, I wish you could have seen with what pleasure your letter to me, was read Yesterday by our friendly Society. We are removed from Slaughters T. to the Swan at Westminster bridge. We have made a valuable addition to our number in Mr. Raspe whom you have seen in Germany, and who has been here a few weeks. He seemed to join us most sincerely in every expression of regard for you; and in regretting the unhappy measures which have separated us. I expect him every moment with a little parcel which is to accompany this letter. Major Dawson is made Lieutenant Governor of the Isle of Man; and probably fixed there some time. We are not likely to have him soon amongst us but we rejoice he is not to be called upon to fight the Americans. Mr. Knott has not yet been heard of; at least amongst our acquaintance. We consider all our absent members as belonging to us; we cherish that affection for them which seems to characterise our little Club; and will probably continue it as long as we live.
We are extremely out of humour with the measures which are pursued; but fear there is not virtue or spirit in this Country to resist them. John Bull is become a meer Ass, and will bear till his back is broken. I was myself exceedingly affected by the last letter from the Congress to the people of England. It drew tears from me, and the company I read it to, several times. I declare that I do not remember to have read in any language passages so truly pathetick and excellent as some parts of the letter but it was to the people here like the whistling of the wind. They are callous to all the best sentiments of the human heart and references to public Spirit, love of general liberty, and even friendship and Justice, might do for Romances; but must not be expected to influence their Actions.
Your venerable Assembly and I sincerely look upon it, as one of the wisest and best that was ever brought together, may make America happy, by securing it’s [torn] cannot produce in [torn] the virtues which alone could save [torn.]
I have lett my house at Chelsea [torn] Park street Grosvenor Square; where [torn] your next letter. The Design of [torn] liturgy is revived [?], and by several [torn . . . pro]pose to introduce it, this Winter. I [torn] Copy when it is ready. I shall certainly [torn] read it with the sincerity and warmth, with which I [wish?] you health, success, and happiness. I remain Dear Sir, most affectionately yours
D [Williams]
